UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4782


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY STARKIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00128-FL-1)


Submitted:   April 30, 2015                     Decided:   May 5, 2015


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua W. Willey, Jr., MILLS & WILLEY, New Bern, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Shailika S. Kotiya, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Starkie appeals his conviction and 300-month sentence

for possession of a firearm by a convicted felon, in violation

of 18 U.S.C. §§ 922(g)(1), 924 (2012).                     Starkie argues that the

district     court    erred    by    denying       his    motion    to    suppress,    by

finding that a first-degree kidnapping conviction qualified as a

predicate felony under the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e), and by finding that he possessed the firearm

in connection with a crime of violence.                   We affirm.

       Starkie’s motion to suppress challenged the investigative

stop   that    led    to    his     arrest.        We     review   factual     findings

underlying a district court’s denial of a motion to suppress for

clear error and legal conclusions de novo.                         United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                    A police officer may

stop a person for investigative purposes when he has reasonable

suspicion     based    on    articulable         facts    “that    criminal    activity

‘may be afoot.’”            United States v. Arvizu, 534 U.S. 266, 273

(2002)     (quoting     Terry       v.   Ohio,      392 U.S. 1,    30   (1968)).

“[R]easonable        suspicion      is   a       less    demanding       standard    than

probable cause and requires a showing considerably less than

preponderance of the evidence.”                   Illinois v. Wardlow, 528 U.S.
119,   123    (2000).        Whether     there      is    reasonable      suspicion    to

justify a stop depends on “the totality of the circumstances,”

including     the     information        known      to     the     officer     and    any

                                             2
reasonable     inferences    to    be   drawn    at   the   time   of   the   stop.

Foster, 634 F.3d at 246.           A stop begins when the officer applies

physical force or the defendant submits to a show of authority.

California v. Hodari D., 499 U.S. 621, 626 (1991).

     The district court found, and Starkie does not contest on

appeal, that the arresting officer was in a high-crime area at

11:00 p.m. on a hot, humid midsummer night when he saw Starkie,

who was wearing a fully zipped winter coat and a winter hat.

Starkie unsuccessfully attempt to open the door to a business

and then talked to his brother, who was standing outside an

idling car.      When the officer hailed Starkie, Starkie moved to

the other side of the car, hunched over, and appeared to fiddle

with something in his waistband.                The officer told Starkie to

show his hands, but Starkie did not comply.                  The officer heard

the sound of metal hitting the ground and scraping along it.

The officer then told Starkie to put his hands on the car, and

Starkie complied.         Contrary to Starkie’s contentions that the

stop began the first time the officer told him to show his

hands,    we   conclude     that    the   stop    began     only   when   Starkie

complied with the officer’s request to put his hands on the car.

See id.    Because the officer’s observations at this point were

more than sufficient for the officer to reasonably suspect that

criminal activity might be afoot, the district court properly

denied the motion to suppress.

                                          3
     Starkie also challenges the calculation of his Sentencing

Guidelines     range.     In    assessing      Guidelines        calculations,     we

review the district court’s factual findings for clear error and

its legal conclusions de novo.            United States v. White, 751 F.3d
225, 235 (4th Cir. 2014), cert. denied, 135 S. Ct. 1593 (2015).

Starkie     first   argues      that     his   conviction        for    first-degree

kidnapping under N.C. Gen. Stat. § 14-39 does not qualify as a

predicate offense under the ACCA because the statute under which

he was convicted encompasses nonviolent kidnapping and there was

no evidence that the particular kidnapping at issue involved

violence.

     We have noted that the North Carolina kidnapping statute

can be violated in multiple ways.              See United States v. Flores-

Granados, __ F.3d __, __, 2015 WL 1652524, at *3 (4th Cir. Apr.

15, 2015) (No. 14-4249).            Although courts typically apply the

modified categorical approach when a statute is divisible, in

Flores-Granados, we used the categorical approach to determine

whether     second-degree       kidnapping        under     North      Carolina   law

satisfied the generic definition of kidnapping.                         We used the

categorical    approach        because    there    were     no   Shepard-approved 1

documents     available    in     the    record     under    review      in   Flores-

     1
       Shepard v. United States, 544 U.S. 13, 16 (2005) (setting
forth documents courts may consider when applying modified
categorical approach).



                                          4
Granados.       Id. at *3-4; see id. at *8 (defining generic offense

of kidnapping).

       Applying the categorical approach, we held that, “because

the North Carolina statute requires a specific nefarious purpose

for conviction, even for second-degree kidnapping, it is well

within [the generic] definition and as such, it is categorically

a crime of violence [under the Guidelines].” 2                       Id. at *5, *9.

Following      Flores-Granados,       we      conclude       that   Starkie’s   first-

degree       kidnapping     conviction        qualifies       categorically       as    a

violent felony under the ACCA.                Thus, the district court did not

err in classifying Starkie as an armed career criminal.

       Starkie       also   argues    that       the   district     court   erred      in

finding that he possessed the firearm in connection with a crime

of violence—specifically, attempted armed robbery.                      Although the

parties       dispute       whether     the       Government        established        the

commission of the offense by a preponderance of the evidence, we

need not resolve the issue.             The evidence presented amply proved

that       Starkie    possessed   the      firearm      in    connection    with       the

offense of conspiracy to commit armed robbery.                        See Republican

Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992)

(explaining that we may affirm for any reason apparent on face

       2
       This Court applies the analysis under the Sentencing
Guidelines interchangeably with the ACCA. Flores-Granados, 2015
WL 1652524, at *2.



                                             5
of record); see State v. Oliphant, 747 S.E.2d 117, 125 (N.C. Ct.

App.   2013)   (stating    elements    of   conspiracy     offense),    review

denied, 753 S.E.2d 677 (N.C. 2014).            In addition to Starkie’s

suspicious behavior, a search incident to arrest revealed that

Starkie had eyeholes cut into his hat and was carrying cotton

gloves.    We conclude that these facts are sufficient to prove by

a preponderance of the evidence that Starkie conspired with his

brother and his brother’s girlfriend, who was driving the car,

to commit armed robbery, and that he possessed the firearm in

connection with this offense.         Conspiracy to commit robbery is a

crime of violence because it has the object of committing a

violent crime.      United States v. Ward, 171 F.3d 188, 193 (4th

Cir. 1999).       Accordingly, the district court did not err in

applying the enhancement.        See White, 771 F.3d at 235 (stating

standard of review).

       We affirm the judgment of the district court.               We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       6